DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 5, 8, 10 and 12 are pending.
	Claim 11 has been cancelled.
	Claim 5 has been amended.
	Claims 5, 8, 10 and 12 are examined on the merits with species, a.  IL-18 with one antibody, an anti-CTLA-4 antibody.

3. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 112
4.	The rejection of claims 5, 8, 10 and 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in light of Applicants’ amendment to claim 5, see Amendments to the Claims submitted December 28, 2020.  Claim 11 has been cancelled.



6.	The rejection of claims 5, 8, 10 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn to the extent it reads on a. cited in the Action mailed September 28, 2020.  Applicants amended claim 5 to delete “a modified body thereof”, as well as their arguments regarding the accession number, see Remarks submitted December 28, 2020, section II. beginning on page 5.  Claim 11 has been cancelled.





New Grounds of Objection
Specification
7.	The disclosure is objected to because of the following informality: Applicants cite within the Specification on page 46,
[0144]
In contrast, in the groups administered with the anti-CTLA-4 antibody and IL-18, the group administered with 25 g of anti-CTLA-4 antibody and 2 g of IL-18 had a survival rate that began to decrease 28 days after the day of inoculation of the CT-26 cells, and all the mice in that group died within 42 days after the day of inoculation of the CT-26 cells. The group administered with 25 mg of anti-CTLA-4 antibody and 2 mg of IL-18, however, showed a life prolongation effect, in comparison with the control group.

This description of Figure 2 set forth herein and legend beside the actual graph is not one and the same.  There is only one group with the administered anti-CTLA-4 dose of 25g, while the other is 50g according to the graph within Figure 2.
Correction is required.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
8.	The rejection of claims 5, 8, 10 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained. Applicants did not respond in the Remarks submitted December 28, 2020 to the rejection previously set forth in the Action mailed September 28, 2020, see page 12. Claim 11 has been cancelled.
represented by SEQ ID NO: 1 or SEQ ID NO: 2” on lines 12 and 13 of the claim.  It continues not to be clear if the IL-18 protein is 100% sequence identical or a variant of SEQ ID NO: 1 or SEQ ID NO: 2. Applicants are requested to clarify.
b.  Claim 12 remains rejected because it continues to reference GenBank Acc. No. L15006 in line 3. 
Applicants assert this description is clear, see bridging pages 4 and 5 of the Remarks submitted December 28, 2020.  However, this argument has not been found persuasive because the information submitted to the public database may change from time to time, as well as there is uncertainty regarding which iteration of the GenBank number is critical to Applicants’ claimed invention and if multiple versions of the sequence were submitted to the database prior to the effective filing date, the sequence may not be considered as uniquely identified.  
Moreover, Accession numbers are art known to change and have different iterations over time, hence the metes and bounds cannot be determined.  Hence, the rejection is maintained.





Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11. 	The rejection of claims 5, 8, 10 and 12 under 35 U.S.C. 103 as being unpatentable over Haskova et al., WO 2008/118736 A1 (published 2 October 2008, IDS Foreign patent documents reference #18 submitted April 21, 2017), and further in view of Gomez-Navarro et al., US 2009/0074787 A1 (published March 19, 2009) and Pinard et al., US 8,121,365 B2 (issued February 21, 2012) is maintained.  Claim 11 has been cancelled.
	Applicants assert the presently claimed invention is not taught by the prior art and provide a bevy of references denoted as referential documents that allegedly support Applicants’ points of view such as why a person skilled in the art would not combine the prior to arrive at the claimed invention, see section III. beginning on page 6. 
	Furthermore, Applicants point out Examples 1 (pages 43-45), 2 (pages 45-47), 4 (pages 49 and 50), 6 (pages 52-54) and 15 (pages 72-74) in support of their arguments that the claimed 
	While the Figures are helpful, insightful and evidence some of the points of view, as well as the corresponding information in the Specification and Remarks, the information seems to read on just colon carcinoma and remiss of information/experiments reading on anti-CTLA-4 antibodies administered in the ratios listed in the claims, in particular those ratios greater than 1:100 and reading up to 1:200.  Furthermore, it is not clear if any and all anti-CTLA-4 antibodies are able to exert the same mechanism of action as the antibody referenced in the said Examples indicated herein and the arguments over the entire range listed in claim 5, ratios of 1:25 to 1:200.  
	Given these perspectives, the anti-CTLA-4 antibodies set forth in the pending prior art do not seem to be any different from Applicants’ and with the teachings of the three references one of ordinary skill in the art would arrive at the claimed invention.  The prior art references set forth herein do teach all the claim limitations. 
The combination of references arrive at the claimed invention, treating cancer with the administration of IL-18 polypeptide and an anti-CTLA-4 antibody at the assigned mass in assigned ratio.  The prior art references set forth herein teach all the claim limitations, thus meeting the first requirement of establishing a prima facie case of obviousness. Primary reference, Haskova teaches the IL-18 polypeptide that is Applicants’ SEQ ID NO: 1 and SEQ ID NO: 2 within a 
A proper rejection under 35 U.S.C. 103(a) is appropriate when one of ordinary skill of art would have been motivated to modify the primary reference by deleting features thereof or by interchanging with or adding features from pertinent secondary references, see MPEP 1504.03. The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious. For the reasons of record and cited herein, the rejection is maintained.
Haskova teaches administration of “…IL-18, also known as interferon--inducing fact (IGIF), in combination with a monoclonal antibody that is expressed on the surface of a cancer cell”, see page 1, lines 10-12.  The IL-8 is the same as Applicants’ SEQ ID NO: 1 and SEQ ID NO: 2, see sequence alignments on the following pages.  Human IL-18 and the antibody may be administered separately, sequentially and/or simultaneously, see page 5, lines 4 and 5. Several 
	Haskova does not teach the claimed method, wherein the antibody administered with IL-18 is an anti-CTLA-4 antibody and both therapeutic agents are administered in a ratio of 1:25 to 1:200.  Moreover, Haskova does not teach the additional cancers that can be treated with the claimed method including intestinal, ovarian, gastric and osteosarcoma. 
However, Gomez-Navarro teaches the administration of human anti-CTLA4 antibodies, as well as a wide variety of anti-CTLA4 antibodies in combination with another therapeutic agent for the effective treatment of intestinal cancer, ovarian cancer, gastric cancer and osteosarcoma, see abstract; page 2, section 0019; page 8, section 0093; page 9, section 0110-page 11, section 0131; and page 13, sections 0142 and 0147.  Furthermore, Pinard teaches antibody concentrations can be obtained with dilutions having ratios such as 1:10, 1:25, 1:100 and 1:500, see column 5, lines 43-49.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to implement the CTLA-4 antibody of Gomez-Navarro in the method of Haskova because CTLA-4 (CD152) is art known to be a cell surface receptor expected on tumor cells.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to administer the therapeutic combination consisting of IL-18 and a CTLA-4 antibody at the designated mass and dosage 
 One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by the teachings of the documents to determine optimal concentrations of the two specific therapeutic agents, IL-18 and CTLA-4 antibody in combination to provide enhanced immune function to treat cancer disorders, see entire Haskova document and in particular page 15, lines 9-11, 14-19; entire Gomez-Navarro and in particular page 14, sections 0151, 0153 and 0154, page 16, sections 0169, 0171;  and Pinard, bridging paragraphs of columns 5 and 6. 
RESULT 32 from 1.rag database.
ATR67614
ID   ATR67614 standard; protein; 157 AA.
XX
AC   ATR67614;
XX
DT   27-NOV-2008  (first entry)
XX
DE   Human interleukin 18 (IL-18) protein, SEQ ID 1.
XX
KW   therapeutic; inhibitor; protein therapy; prophylactic to disease;
KW   immune modulation; hodgkins disease; cytostatic; hematological-gen.;
KW   immunomodulator; b-cell lymphoma; burkitts lymphoma; t-cell lymphoma;
KW   acute myelogenous leukemia; chronic lymphocytic leukemia;
KW   multiple myeloma; ovary tumor; endocrine-gen.; gynecological; uropathic;
KW   breast tumor; lung tumor; respiratory-gen.; sarcoma; dermatological;
KW   bladder cancer; pancreas tumor; gastrointestinal-gen.; thyroid tumor;
KW   hepatocellular carcinoma; hepatotropic; stomach tumor; nephroblastoma;
KW   nephrotropic; glioblastoma; brain tumor; neuroprotective; colon tumor;
KW   rectal tumor; prostate tumor; melanoma; renal cell carcinoma;
KW   skin cancer; Interleukin 18 ligand; IL-18.
XX
OS   Homo sapiens.
XX
CC PN   WO2008118733-A2.
XX
CC PD   02-OCT-2008.
XX
CC PF   20-MAR-2008; 2008WO-US057615.
XX
PR   23-MAR-2007; 2007US-0896855P.
PR   26-JUL-2007; 2007US-0952002P.
XX
CC PA   (SMIK ) SMITHKLINE BEECHAM CORP.
XX
CC PI   Haskova Z,  Jonak ZL,  Trulli SH,  Whitacre MN;
XX
DR   WPI; 2008-M49804/73.
DR   PC:NCBI; gi39654070.
XX
CC PT   Treating cancer comprises administering a composition comprising a human 
CC PT   interleukin (IL)-18 polypeptide in combination with a carrier and human 

XX
CC PS   Claim 1; SEQ ID NO 1; 75pp; English.
XX
CC   The present invention relates to a method for treating cancer by 
CC   administering a composition comprising Human interleukin (IL)-18 
CC   polypeptide and a chemotherapeutic agent. The invention also provides a 
CC   monoclonal antibody against an antigen (CD22, CD19, human epidermal 
CC   growth factor receptor (HER)2, HER3, epidermal growth factor receptor 
CC   (EGFR), insulin-like growth factor (IGF)-1R, AXL-1, fibroblast growth 
CC   factor receptor (FGFR), integrin receptors, CEA, CD44 or a vascular 
CC   endothelial growth factor receptor (VEGFR)) that is expressed on a cancer
CC   cell surface. The monoclonal antibody has antibody-dependent-cell-
CC   mediated cytotoxicity (ADCC) effector function and it is not an anti-CD20
CC   antibody. The therapeutic agent inhibits VEGFR, platelet-derived growth 
CC   factor receptor and results in a long-term survival of the patient. The 
CC   agent also prevents cancer reoccurrence and induction of immunological 
CC   memory in the patient. The method is useful for treating cancers 
CC   (Hodgkin's lymphoma, B-cell non-Hodgkin's lymphoma, Burkitts lymphoma, T-
CC   cell Non-Hodgkin's lymphoma, acute myeloid leukemia (AML), chronic 
CC   lymphocytic leukemia (CLL), multiple myeloma (MM), leukemia, ovarian 
CC   cancer, breast cancer, lung cancer, sarcoma, bladder cancer, pancreatic 
CC   cancer, thyroid cancer, hepatoma, gastric cancer, Wilms, neuroblastoma, 
CC   glioblastoma, brain tumor, colon cancer, rectal cancer, prostate cancer, 
CC   melanoma, renal cell carcinoma and skin cancers). The present sequence is
CC   a Human interleukin 18 (IL-18) protein sequence used in the therapeutic 
CC   composition of the invention.
CC   
CC   Revised record issued on 30-OCT-2008 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 157 AA;

  Query Match             100.0%;  Score 816;  DB 12;  Length 157;
  Best Local Similarity   100.0%;  
  Matches  157;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 YFGKLESKLSVIRNLNDQVLFIDQGNRPLFEDMTDSDCRDNAPRTIFIISMYKDSQPRGM 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 YFGKLESKLSVIRNLNDQVLFIDQGNRPLFEDMTDSDCRDNAPRTIFIISMYKDSQPRGM 60

Qy         61 AVTISVKCEKISTLSCENKIISFKEMNPPDNIKDTKSDIIFFQRSVPGHDNKMQFESSSY 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AVTISVKCEKISTLSCENKIISFKEMNPPDNIKDTKSDIIFFQRSVPGHDNKMQFESSSY 120

Qy        121 EGYFLACEKERDLFKLILKKEDELGDRSIMFTVQNED 157
              |||||||||||||||||||||||||||||||||||||
Db        121 EGYFLACEKERDLFKLILKKEDELGDRSIMFTVQNED 157

RESULT 16 from 2.rag database.
ATR67615
ID   ATR67615 standard; protein; 157 AA.
XX
AC   ATR67615;
XX
DT   27-NOV-2008  (first entry)
XX
DE   Mouse interleukin 18 (IL-18) protein, SEQ ID 2.
XX
KW   therapeutic; inhibitor; protein therapy; prophylactic to disease;
KW   immune modulation; hodgkins disease; cytostatic; hematological-gen.;
KW   immunomodulator; b-cell lymphoma; burkitts lymphoma; t-cell lymphoma;
KW   acute myelogenous leukemia; chronic lymphocytic leukemia;
KW   multiple myeloma; ovary tumor; endocrine-gen.; gynecological; uropathic;
KW   breast tumor; lung tumor; respiratory-gen.; sarcoma; dermatological;
KW   bladder cancer; pancreas tumor; gastrointestinal-gen.; thyroid tumor;
KW   hepatocellular carcinoma; hepatotropic; stomach tumor; nephroblastoma;
KW   nephrotropic; glioblastoma; brain tumor; neuroprotective; colon tumor;
KW   rectal tumor; prostate tumor; melanoma; renal cell carcinoma;

KW   mouse cytokine interferon-gamma inducing factor.
XX
OS   Mus sp.
XX
CC PN   WO2008118733-A2.
XX
CC PD   02-OCT-2008.
XX
CC PF   20-MAR-2008; 2008WO-US057615.
XX
PR   23-MAR-2007; 2007US-0896855P.
PR   26-JUL-2007; 2007US-0952002P.
XX
CC PA   (SMIK ) SMITHKLINE BEECHAM CORP.
XX
CC PI   Haskova Z,  Jonak ZL,  Trulli SH,  Whitacre MN;
XX
DR   WPI; 2008-M49804/73.
DR   PC:NCBI; gi1666284.
XX
CC PT   Treating cancer comprises administering a composition comprising a human 
CC PT   interleukin (IL)-18 polypeptide in combination with a carrier and human 
CC PT   IL-18 in combination with a chemotherapeutic agent.
XX
CC PS   Example 1; SEQ ID NO 2; 75pp; English.
XX
CC   The present invention relates to a method for treating cancer by 
CC   administering a composition comprising Human interleukin (IL)-18 
CC   polypeptide and a chemotherapeutic agent. The invention also provides a 
CC   monoclonal antibody against an antigen (CD22, CD19, human epidermal 
CC   growth factor receptor (HER)2, HER3, epidermal growth factor receptor 
CC   (EGFR), insulin-like growth factor (IGF)-1R, AXL-1, fibroblast growth 
CC   factor receptor (FGFR), integrin receptors, CEA, CD44 or a vascular 
CC   endothelial growth factor receptor (VEGFR)) that is expressed on a cancer
CC   cell surface. The monoclonal antibody has antibody-dependent-cell-
CC   mediated cytotoxicity (ADCC) effector function and it is not an anti-CD20
CC   antibody. The therapeutic agent inhibits VEGFR, platelet-derived growth 
CC   factor receptor and results in a long-term survival of the patient. The 
CC   agent also prevents cancer reoccurrence and induction of immunological 
CC   memory in the patient. The method is useful for treating cancers 
CC   (Hodgkin's lymphoma, B-cell non-Hodgkin's lymphoma, Burkitts lymphoma, T-
CC   cell Non-Hodgkin's lymphoma, acute myeloid leukemia (AML), chronic 
CC   lymphocytic leukemia (CLL), multiple myeloma (MM), leukemia, ovarian 
CC   cancer, breast cancer, lung cancer, sarcoma, bladder cancer, pancreatic 
CC   cancer, thyroid cancer, hepatoma, gastric cancer, Wilms, neuroblastoma, 
CC   glioblastoma, brain tumor, colon cancer, rectal cancer, prostate cancer, 
CC   melanoma, renal cell carcinoma and skin cancers). The present sequence is
CC   a Mouse interleukin 18 (IL-18) protein sequence used in the scope of the 
CC   invention.
CC   
CC   Revised record issued on 30-OCT-2008 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 157 AA;

  Query Match             100.0%;  Score 812;  DB 12;  Length 157;
  Best Local Similarity   100.0%;  
  Matches  157;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NFGRLHCTTAVIRNINDQVLFVDKRQPVFEDMTDIDQSASEPQTRLIIYMYKDSEVRGLA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 NFGRLHCTTAVIRNINDQVLFVDKRQPVFEDMTDIDQSASEPQTRLIIYMYKDSEVRGLA 60

Qy         61 VTLSVKDSKMSTLSCKNKIISFEEMDPPENIDDIQSDLIFFQKRVPGHNKMEFESSLYEG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VTLSVKDSKMSTLSCKNKIISFEEMDPPENIDDIQSDLIFFQKRVPGHNKMEFESSLYEG 120

Qy        121 HFLACQKEDDAFKLILKKKDENGDKSVMFTLTNLHQS 157
              |||||||||||||||||||||||||||||||||||||
Db        121 HFLACQKEDDAFKLILKKKDENGDKSVMFTLTNLHQS 157
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



05 March 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643